DOWDELL, J.-
— The action in this case was brought by the County of Bandolph on a bond for the hire of county convicts. Judgment was rendered for the plaintiff, from which the defendants appeal. No bill of exceptions was reserved on the trial, and the only question is the one presented on the record upon the ruling of the court below on demurrers to the pleas. The de*314murrers which, were sustained were interposed to the 3d, 4th, 5th and 6th pleas.
The complaint sets out the contract of hire, which is the foundation of the suit. The contract on its face in no sense contravenes any provision of section 4476 of the Criminal Code. It is not denied that the defendant Griffin, the hirer of the convicts in question, received the benefits of the hire of said convicts under the contract. Indeed, none of the allegations of the complaint are denied, but the defendants seek to avoid payment of the hire, by setting up the invalidity of the contract under which the defendant Griffin, derived benefits. The 3d plea alleges the invalidity of the bond sued on to rest upon the fact as averred in said plea, that when said bond was executed, “the defendant Griffin did not at that time have for hire or otherwise fifty convicts as required by section 4476 of the Criminal Code.” This plea is so palpably defective in averment as showing the contract to have been made in violation of any of the provisions of section 4476, as to need no comment. The most that can be said of it is, that it invokes as a defense his, Griffin’s, own- violation of the statute in not keeping fifty convicts at one prison. The 4th plea is likewise defective in lack of averments showing the contract to have been made in violation of said section of the Code.
' The 5th olea, after averring in general terms that the bond is void, proceeds to set out the statute, section 4476 in full, and then alleges as a ground of the invalidity of the bond, “because said convicts mentioned in said bond were convicts of Randolph county, Alabama, and said bond was executed for the hire of said convicts in order that they might be worked in Tallapoosa county, Alabama, to a person, the defendant, T. B. Griffin, who at that time and during the entire time that said bond was in force, and also during the time that each and every convict so received by said defendant T. B. Griffin, and worked and kept by him from said Randolph county, said T. B. Griffin did not have hired including said convicts from Randolph county, Ala*315bama, fifty State or county convicts,” etc. The plea is fatally defective in not averring that the contract was for the hire of less than fifty convicts. The contract is for the hire of all of the county convicts of said county, within a period mentioned in the contract, and no number is specified. It cannot, therefore, be said that the contract in its terms, or on its face, is in violation of the provision of the statute against the hiring of less than fifty convicts to any one person. The court committed no error in its ruling on the demurrers to the pleas.
In what we have said above in regard- to the defects of the pleas, we are._not to be understood as deciding that section 4476, has any application to contracts for the hire of county convicts. The decision of this question is not called for in-this case. Our holding is, that even conceding that the - statute applies to contracts for the hire of county convicts, the pleas are bad and subr ject to the demurrer. Nor are we to be understood as intimating in what we have said, that the hirer of convicts can in any case taire advantage of the provisions of section 4476 of the Criminal Code, to defeat a recovery when sued for the hire of convicts.
Affirmed.